EXHIBIT P07000005482 FILED January 11, 2007 Sec. Of State Electronic Articles of Incorporation For MURALS BY MAURICE, INC. The undersigned incorporator, for the purpose of forming a Florida Profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: MURALS BY MAURICE, INC. Article II The principal place of business address: 295 NW 89TH AVE. CORAL SPRINGS, FL. US 33071 The mailing address of the corporation is: 295 NW 89TH AVE. CORAL SPRINGS, FL. US 33071 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 100,000,000 COMMON, 5,000,000 PREFERRED Article V The name and Florida street address of the registered agent is: MAURICE
